Name: Commission Regulation (EEC) No 1994/81 of 15 July 1981 re-establishing the levying of customs duties on outer garments and other articles, products of category 75 (code 0750), originating in China, to which the preferential tariff arrangements of Council Regulation (EEC) No 3320/80 apply
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 194/ 14 Official Journal of the European Communities 17 . 7 . 81 COMMISSION REGULATION (EEC) No 1994/81 of 15 July 1981 re-establishing the levying of customs duties on outer garments and other arti ­ cles, products of category 75 (code 0750), originating in China, to which the pref ­ erential tariff arrangements of Council Regulation (EEC) No 3320/80 apply whereas, in respect of outer garments and other arti ­ cles , products of category 75, the ceiling should be 14 680 pieces ; whereas on 6 July 1981 the amount of imports into the Community of outer garments and other articles, products of category 75, originating in China, a country covered by preferential tariff arrange ­ ments, reached that ceiling ; whereas, bearing in mind the objectives of Regulation (EEC) No 3320/80 which provides that ceiling should not be exceeded, customs duties should be re-established in respect of the products in question in relation to China, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3320/80 of 16 December 1980 opening, allocating and providing for the administration of Community tariff preferences for textile products originating in developing countries and territories ('), and in parti ­ cular Article 4 thereof, Whereas Article 2 ( 1 ) of that Regulation provides that customs duties may, for each category of products, be suspended up to a Community ceiling which is indi ­ cated in column 6 of Annex B, for each of the benefi ­ ciaries indicated in column 5 of the same Annex ; Whereas Articles 3 ( 1 ) of that Regulation provides that the levying of customs duties may be re-established at any time in respect of imports of the products in ques ­ tion originating in any of the said countries and terri ­ tories, once the relevant Community ceiling has been reached ; HAS ADOPTED THIS REGULATION : Article 1 As from 20 July 1981 , the levying of customs duties, suspended in pursuance of Council Regulation (EEC) No 3320/80 , shall be re-established in respect of the following products, imported into the Community and originating in China : Code Category CCT heading No NIMEXE code ( 1981 ) Description ( 1 ) ( 2) ( 3) (4) 0750 75 ex 60.05 A II 60.05-66 ; 68 Outer garments and other articles , knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accessories* : II . Other : Men's and boys' suits ( including coordinate suits consisting of two or three pieces which are ordered, packed, consigned and normally sold together), of knitted or crocheted fabric , not elastic or rubberized, of wool , of cotton or of man ­ made textile fibres , excluding ski suits (') OJ No L 354, 29 . 12 . 1980 , p . 1 . 17. 7 . 81 Official Journal of the European Communities No L 194/ 15 Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 15 July 1981 . For the Commission Karl-Heinz NARJES Member of the Commission